On February 9, 2005, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison with a Persistent Felony Offender designation, for the offense of Robbery, a felony; and Counts II -V: Ten (10) years in the Montana State Prison on each count, with an additional Ten (10) years for the use of a firearm, for the offense of Aggravated Kidnapping, a felony. The sentences imposed in Counts I - V and the enhanced punishment of imprisonment for the use of a firearm, shall run consecutively. It is further ordered that twenty (20) years of said sentence be suspended, for a total sentence of sixty (60) years in the Montana State Prison, with twenty (20) years suspended.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was represented by John Petak.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to have court appointed counsel represent him at his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in 2007.
It is further ordered that Hon. Blair Jones, the sentencing judge in this matter, appoint new court appointed counsel to represent the Defendant at his 2007 sentence review hearing as Defendant’s original court appointed counsel, Robert Eddleman, withdrew as counsel and will be the County Attorney in Red Lodge, Montana.
Done in open Court this 2nd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.